         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 1 of 8


     [All counsel listed on signature page]
 1

 2

 3

 4

 5                                  UNITED STATES DISTRICT COURT

 6                               NORTHERN DISTRICT OF CALIFORNIA

 7                                            OAKLAND DIVISION

 8

 9    IN RE KONINKLIJKE PHILIPS PATENT                   Case No. 4:18-cv-01885-HSG-EDL
      LITIGATION
10                                                       STIPULATED AND UNOPPOSED
                                                         MOTION FOR VOLUNTARY
11                                                       DISMISSAL; [PROPOSED] ORDER
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     1
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 2 of 8


 1                                          INTRODUCTION
 2          Plaintiffs Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and
 3   Defendants HTC Corp. and HTC America, Inc. (collectively, “HTC”) have entered into a
 4   confidential settlement agreement resolving all claims between them in this action (“the Philips/HTC
 5   Claims”).
 6          Therefore, Philips and HTC jointly file this motion under Civil L.R. 7-12 asking the Court to
 7   enter the parties’ Stipulation of Dismissal filed herewith, which dismisses the Philips/HTC Claims
 8   pursuant to Federal Rule of Civil Procedure 41(a)(2) (“Rule 41(a)(2)”) under the terms set forth in
 9   that Stipulation of Dismissal.
10          Of note, counsel for Philips has met and conferred with counsel for the remaining parties to
11   this action, namely, ASUS Computer International and ASUSTeK Computer, Inc. (collectively,
12   “ASUS”), regarding this motion. ASUS has indicated it will not oppose this motion.
13                               BRIEF PROCEDURAL BACKGROUND
14          Philips initially filed this patent infringement action in the District of Delaware (1:15-cv-
15   1126-GMS), asserting, among other things, that certain of HTC’s smartphones and tablet computers
16   include hardware and/or software containing functionality covered by one more claims of the
17   patents-in-suit. On March 27, 2018, this action and related actions involving various other
18   defendants (Defendants Acer Inc. and Acer America Corporation, ASUS, Visual Land Inc., YiFang
19   USA Inc. d/b/a/ E-Fun, Inc., and Intervenor/Counterclaim-Defendant Microsoft Corporation and
20   Counterclaim-Defendant Microsoft Mobile Inc.) were transferred to this Court from the District of
21   Delaware, and all of these cases were consolidated under the above-captioned case. HTC and ASUS
22   are the only remaining Defendants in this action, as Philips and the other defendants have since
23   dismissed their claims.
24          As indicated, with the present motion, Philips and HTC jointly move the Court to dismiss all
25   of the Philips/HTC Claims under the terms of the parties’ Stipulation of Dismissal in view of their
26   confidential settlement agreement. However, this motion does not seek any relief with respect to the
27   pending claims between Philips and ASUS.
28


                                                        2
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 3 of 8


 1                                               DISCUSSION
 2          Under Rule 41(a)(2), after an opposing party has served an answer or motion for summary
 3   judgment, “an action may be dismissed at the plaintiff’s request only by court order, on terms that
 4   the court considers proper.” Fed. R. Civ. P. 41(a)(2). Moreover, a “plaintiff may invoke Rule 41(a)
 5   to dismiss fewer than all of the parties to an action.” Schaeffer v. Gregory Vill. Partners, L.P., 2016
 6   WL 9185388, at *1 (N.D. Cal. Jan. 26, 2016) (citing Lake at Las Vegas Investors Group, Inc. v. Pac.
 7   Malibu Dev. Corp., 933 F.2d 724, 726 (9th Cir. 1991)).
 8          The decision to grant or deny a request to dismiss pursuant to Rule 41(a)(2) is within this
 9   Court’s sound discretion. Id. (citing Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir.
10   1980)). However, “[a] district court should grant a motion for voluntary dismissal under Rule
11   41(a)(2) unless a defendant can show that it will suffer some plain legal prejudice as a result.” Id.
12   (quoting Smith v. Lenches, 263 F.3d 972, 975 (9th Cir. 2001)). Legal prejudice means “prejudice to
13   some legal interest, some legal claim, [or] some legal argument.” Id. (quoting Westlands Water Dist.
14   v. United States, 100 F.3d 94, 97 (9th Cir. 1996)).
15          Here, ASUS has indicated that it does not oppose this motion. Moreover, via this Stipulated
16   and Unopposed Motion, Philips and HTC do not ask the Court to take any action with respect to any
17   of the claims pending between Philips and ASUS. As a result, ASUS will suffer no legal prejudice
18   as a result of the dismissal of the Philips/HTC Claims.
19                                             CONCLUSION
20          For these reasons, the parties respectively request that the Court grant this motion and enter
21   the parties’ Stipulation of Dismissal filed herewith as the order of this Court.
22

23

24

25

26

27

28


                                                           3
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 4 of 8


 1   Dated: July 10, 2020                          Respectfully submitted,
 2

 3   Chris Holland (SBN 164053)                       /s/ Michael P. Sandonato
     Lori L. Holland (SBN 202309)                  Michael P. Sandonato (admitted pro hac vice)
 4   HOLLAND LAW LLP                               John D. Carlin (admitted pro hac vice)
     220 Montgomery Street, Suite 800              Christopher M. Gerson (admitted pro hac vice)
 5   San Francisco, CA 94104                       Natalie D. Lieber (admitted pro hac vice)
     Telephone: (415) 200-4980                     Jason M. Dorsky (admitted pro hac vice)
 6   Fax: (415) 200-4989                           Stephen K. Yam (admitted pro hac vice)
     cholland@hollandlawllp.com                    Jonathan M. Sharret (admitted pro hac vice)
 7   lholland@hollandlawllp.com                    Joshua D. Calabro admitted pro hac vice)
                                                   Daniel A. Apgar (admitted pro hac vice)
 8                                                 Sean M. McCarthy (admitted pro hac vice)
                                                   Robert S. Pickens (admitted pro hac vice)
 9                                                 Caitlyn N. Bingaman (admitted pro hac vice)
10                                                 VENABLE LLP
                                                   1290 Avenue of the Americas
11                                                 New York, New York, 10104
                                                   +1 (212) 218-2100
12                                                 +1 (212) 218-2200 facsimile
                                                   philipsprosecutionbar@venable.com
13
                                                   Attorneys for Plaintiffs Koninklijke Philips
14
                                                   N.V. and U.S. Philips Corporation
15

16

17     /s/ Ryan McBrayer
     Ryan McBrayer (pro hac vice)                  John P. Schnurer (Cal. Bar No. 185725)
18   Jonathan Putman (pro hac vice)                Kevin Patariu (Cal. Bar No. 256755)
     PERKINS COIE LLP                              James Hurt (Cal. Bar No. 312390)
19   1201 Third Avenue, Suite 4900                 PERKINS COIE LLP
     Seattle, Washington, 98101                    11452 El Camino Real, Suite 300
20
     +1 (206) 359-8000                             San Diego, California, 92130
21   +1 (206) 359-9000 facsimile                   +1 (858) 720-5700
     htc-philipsperkinsservice@perkinscoie.com     +1 (858) 720-5799 facsimile
22                                                 htc-philipsperkinsservice@perkinscoie.com

23                                                 Elizabeth Banzhoff (pro hac vice)
                                                   PERKINS COIE LLP
24
                                                   1900 16th Street, Suite 1400
25                                                 Denver, Colorado 80202
                                                   +1 (303) 291-2397
26                                                 + 1 (303) 291-2497 facsimile
                                                   htc-philipsperkinsservice@perkinscoie.com
27
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
28


                                                  4
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 5 of 8


 1
                                   STIPULATION OF DISMISSAL
 2
            IT IS HEREBY STIPULATED AND AGREED by and between the parties, Plaintiffs
 3
     Koninklijke Philips N.V. and U.S. Philips Corporation (collectively, “Philips”) and Defendants HTC
 4
     Corp. and HTC America, Inc. (collectively, “HTC”), subject to the approval of the Court, that:
 5
            1.     All claims asserted by Philips against HTC in this action are dismissed without
 6
                   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2);
 7
            2.     All claims asserted by HTC against Philips in this action are dismissed without
 8
                   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2); and
 9
            3.     Each party shall bear its own costs, expenses, and attorneys’ fees.
10

11
     Dated: July 10, 2020
12                                                     Respectfully submitted,
13
     Chris Holland (SBN 164053)                        /s/ Michael P. Sandonato
14   Lori Holland (SBN 202309)                         Michael P. Sandonato (admitted pro hac vice)
     HOLLAND LAW LLP                                   John D. Carlin (admitted pro hac vice)
15   220 Montgomery Street, Suite 800                  Christopher M. Gerson (admitted pro hac vice)
     San Francisco, CA 94104                           Natalie D. Lieber (admitted pro hac vice)
16   Telephone: (415) 200-4980                         Jason M. Dorsky (admitted pro hac vice)
     Fax: (415) 200-4989                               Stephen K. Yam (admitted pro hac vice)
17   cholland@hollandlawllp.com                        Jonathan M. Sharret (admitted pro hac vice)
     lholland@hollandlawllp.com                        Joshua D. Calabro admitted pro hac vice)
18
                                                       Daniel A. Apgar (admitted pro hac vice)
19
                                                       Sean M. McCarthy (admitted pro hac vice)
                                                       Robert S. Pickens (admitted pro hac vice)
20
                                                       Caitlyn N. Bingaman (admitted pro hac vice)

21
                                                       VENABLE LLP
                                                       1290 Avenue of the Americas
22
                                                       New York, New York, 10104
                                                       +1 (212) 218-2100
23
                                                       +1 (212) 218-2200 facsimile
                                                       philipsprosecutionbar@venable.com
24
                                                       Attorneys for Plaintiffs Koninklijke Philips
25                                                     N.V. and U.S. Philips Corporation

26

27

28


                                                      5
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 6 of 8


 1
       /s/ Ryan McBrayer
 2
     Ryan McBrayer (pro hac vice)                  John P. Schnurer (Cal. Bar No. 185725)
 3   Jonathan Putman (pro hac vice)                Kevin Patariu (Cal. Bar No. 256755)
     PERKINS COIE LLP                              James Hurt (Cal. Bar No. 312390)
 4   1201 Third Avenue, Suite 4900                 PERKINS COIE LLP
     Seattle, Washington, 98101                    11452 El Camino Real, Suite 300
 5   +1 (206) 359-8000                             San Diego, California, 92130
     +1 (206) 359-9000 facsimile                   +1 (858) 720-5700
 6
     htc-philipsperkinsservice@perkinscoie.com     +1 (858) 720-5799 facsimile
 7                                                 htc-philipsperkinsservice@perkinscoie.com

 8                                                 Elizabeth Banzhoff (pro hac vice)
                                                   PERKINS COIE LLP
 9                                                 1900 16th Street, Suite 1400
                                                   Denver, Colorado 80202
10
                                                   +1 (303) 291-2397
11                                                 + 1 (303) 291-2497 facsimile
                                                   htc-philipsperkinsservice@perkinscoie.com
12
     Attorneys for Defendants HTC Corp. and HTC America, Inc.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  6
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 7 of 8


                                        CIVIL L.R. 5-1(i) ATTESTATION
 1

 2          I, Chris Holland, hereby attest that I have been authorized by counsel for the parties listed

 3   above to execute this document on their behalf.

 4
            Dated: July 10, 2020                            /s/ Chris Holland
 5
                                                            Chris Holland
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        7
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
         Case 4:18-cv-01885-HSG Document 1002 Filed 07/14/20 Page 8 of 8


 1                                         [PROPOSED] ORDER
 2           The Court has now considered Plaintiffs Koninklijke Philips N.V. and U.S. Philips
 3   Corporation (collectively, “Philips”) and Defendants HTC Corp. and HTC America, Inc.’s
 4   (collectively, “HTC”) Stipulated and Unopposed Motion for Voluntary Dismissal (“the Motion”).
 5   Having considered the moving papers before it and being fully advised, the Court finds and orders
 6   as follows:
 7           The Motion is GRANTED in its entirety. The Stipulation of Dismissal filed with the
 8   Motion is entered as the Order of this Court, and all claims asserted by Philips against HTC or by
 9   HTC against Philips in the above-captioned case are DISMISSED pursuant to the terms of that
10   stipulation.
11           IT IS SO ORDERED.
12
     DATED: _________
              7/14/2020                           ____________________________________
13
                                                        Hon. Haywood S. Gilliam, Jr.
14                                                      United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       8
       STIPULATED AND UNOPPOSED MOTION FOR VOLUNTARY DISMISSAL; [PROPOSED] ORDER
                              CASE NO. 4:18-CV-01885-HSG-EDL
